
	
		I
		112th CONGRESS
		2d Session
		H. R. 6572
		IN THE HOUSE OF REPRESENTATIVES
		
			October 12, 2012
			Mr. McGovern (for
			 himself, Mr. LaTourette,
			 Mr. Dent, and
			 Mr. Tonko) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To extend the authorizations of appropriations for
		  certain national heritage areas, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Heritage Area Authorizations
			 Extension Act of 2012.
		2.Extension of
			 National Heritage Area authorizations
			(a)Division II of Public Law 104–333 is
			 amended by striking 2012 each place it appears in sections 107,
			 208, 310, 408, 507, 607, 707, 809, and 910 and inserting
			 2016.
			(b)Section 108 of Public Law 106–278 is
			 amended by striking 2012 and inserting
			 2016.
			(c)Section 12 of Public Law 100–692 is
			 amended—
				(1)in subsection (c)(1), by striking
			 2012 and inserting 2016; and
				(2)by striking
			 subsection (d).
				(d)Section 7 of Public Law 99–647 is amended
			 by striking 6 years and inserting 10
			 years.
			3.FundingAny amounts authorized to be appropriated to
			 carry out the amendments made by section 2 shall be subject to a determination
			 made by the National Park Service of the applicable funding amounts based on an
			 annual distribution formula
		
